Citation Nr: 0312896	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, with herniated disk.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In February 2003, the Board undertook additional development 
of this case pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  Although that regulation was subsequently 
invalidated by the United States Court of Appeals for the 
Federal Circuit, see Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the 
requested development has been completed, and the case is 
ready for appellate review.

In an October 2002 statement, the appellant's representative 
indicates that the appellant has "appealed" the issues of 
entitlement to increased disability ratings for 
"cardiovascular disease process" (service connected as 
hypertension), hiatal hernia, and furunculosis with 
hidradenitis suppurativa.  VA examination requests were 
initiated in September 2002.  Because the RO has not yet 
issued a new rating decision on these claims, they are 
referred to the RO for appropriate action.

The Board also notes that, when the case is returned to the 
RO, re-rating of the appellant's service-connected 
hypertension, in combination with his service-connected renal 
cysts, may be required because the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations under different diagnoses.  38 C.F.R. § 4.14 
(2002).  Impairments associated with a veteran's service-
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the conditions can be duplicative of or overlapping 
with the symptomatology of the other conditions; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban v. Brown, 6 Vet. App. 259 (1994); see also 
Brady v. Brown, 4 Vet. App. 203, 206 (1993); 38 C.F.R. 
§ 4.115 (2002) (Unless absence of a kidney is the sole renal 
disability or chronic renal disease has progressed to the 
point where regular dialysis is required, separate ratings 
are not to be assigned for disability from disease of the 
heart [e.g., hypertension] and any form of nephritis, on 
account of the close interrelationships of cardiovascular 
disabilities.).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the matter on appeal has been obtained by VA.

2.  In service the appellant was treated for low back pain.  
The appellant also served for approximately two years as a 
parachute rigger.

3.  The appellant has a current diagnosis of degenerative 
disc disease of the lumbar spine.

4.  In May 2003, a VA physician opined, after reviewing the 
evidentiary record and examining the appellant, that the 
appellant's low back disability was related to his military 
service.


CONCLUSION OF LAW

The appellant's degenerative disc disease of the lumbar spine 
was incurred during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service personnel records show that he served 
as a parachute rigger from December 1964 to July 1966.  His 
service medical records show that the appellant was treated 
for right lower back pain on October 3, 1968.  He reported no 
known trauma to his back.  The pain had persisted for four 
days.  He was subsequently diagnosed with a urinary tract 
infection.  The appellant was treated for right hip pain in 
May 1969 that had persisted for two weeks.  He was diagnosed 
with muscle spasm.  In September and October 1971 he was 
treated for low back pain.

At a May 2003 VA examination, the appellant reported a 
history of low back pain that dated from military service.  
He stated that the pain developed during his performance as a 
parachute jumper for three years in the 1960s.  He estimated 
that he did approximately 60 jumps during that period.  The 
examiner reviewed the claims folder and noted that medical 
records show that the appellant had been treated for renal 
disease, which produced flank pain, at the same time that he 
sought treatment for low back pain.  The appellant reported 
an additional injury to his lower back in approximately 1973 
when he had fallen approximately 15 feet from a cliff.

Since he left the military in 1984 he had had only sporadic 
therapeutic interventions for his lumbar spine.  He had not 
sought chiropractic treatment and had never worn a brace.  He 
had briefly participated in physical therapy.  He treated his 
pain with muscle relaxants for a period but no longer used 
them.  He took Naprosyn, but that did not relieve his 
symptoms.

After conducting an examination and reviewing x-ray films, 
the examiner stated the appellant most likely had 
degenerative disc disease.  He noted that the appellant had 
several risk factors for the development of lumbar 
degenerative disc disease-a history of repeated insults to 
the lumbar spine as might have occurred during parachute 
jumping, a history of tobacco use, and obesity.  The examiner 
stated that although the appellant's current disability could 
reflect the latter two risk factors, his lumbar spine 
complaints began while he was still in the military long 
before these other two factors were likely to hold much sway.  
The examiner opined that it would be reasonable to assume 
that loading of the axial spine during parachute jumps could 
be submitable and might have potential to damage the 
intervertebral disc.  The examiner concluded that it was 
"more likely than not" that the appellant's lumbar 
degenerative disc disease owed itself at least in large 
measure to his history of repeated parachute jumps while in 
service.  The examiner considered it likely that the 
appellant's lumbar disc disease reflected at least in part 
his military history.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a February 2002 
Statement of the Case (SOC), the RO informed the appellant of 
the type of evidence needed to substantiate his claim, 
specifically the evidence required for to establish service 
connection for a disability rating.  In a May 23, 2001 
letter, the RO informed the appellant that VA would obtain 
medical records from the VA Medical Centers in Poplar Bluff, 
Missouri, and St. Louis, Missouri, and would inform the 
appellant any additional evidence was needed.  In a March 6, 
2002 letter, the RO again identified the type of evidence 
needed to support the appellant's claim and informed the 
appellant that VA would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SOC and the letters 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

As for VA's duty to assist a veteran, the appellant has not 
reported receiving private treatment for his low back 
disability.  Records from VA Medical Centers in Poplar Bluff, 
Missouri, and St. Louis, Missouri, have been obtained.  The 
appellant's service medical records and service personnel 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  As 
for VA's duty to obtain any medical examinations, that was 
fulfilled by providing a VA examination to the appellant in 
May 2003.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002).

In this case, the appellant has a current disability of 
degenerative disc disease of the lumbar spine.  Service 
medical records show that he was treated for low back pain in 
service and that he had served as a parachute rigger for 
approximately two years.  At the May 2003 VA examination, the 
VA physician opined that the appellant's current degenerative 
disc disease of the lumbar spine was "more likely as not" 
related to his military service.  The examiner had reviewed 
thoroughly the appellant's claims folder including service 
medical records.  Although there is evidence in the record to 
suggest that the appellant's low back disability is due to 
his history of smoking or to his obesity, resolving any 
reasonable doubt in favor of the appellant, the Board finds 
that the currently diagnosed degenerative disc disease of the 
lumbar spine was incurred in service.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


